Exhibit 10.2

[gbkptq0j14ti000001.jpg]

Amendment to Gigafactory Contract Documents

Tesla Motors, Inc. (“Tesla”) and the Panasonic corporations identified below
(collectively, “Panasonic”) hereby agree as of the date last entered below to
amend the Gigafactory-related contract documents by and between them as set
forth in this Amendment to Gigafactory Contract Documents (“Amendment”), in
consideration of the mutual promises and agreements contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged.  

1.

Tesla, on the one hand, and Panasonic Corporation and Panasonic Energy
Corporation of North America (“PENA”), on the other hand, are parties to the
General Terms and Conditions dated October 1, 2014 (as amended, the “General
Terms”), the Production Pricing Agreement dated September 30, 2014 (as amended,
the “Pricing Agreement”), the Investment Letter Agreement dated October 1, 2014
(the “First Investment Letter”), and the Amended and Restated Non-Disclosure
Agreement dated October 23, 2013 (as amended, the “NDA”).  Tesla and PENA are
parties to the Factory Lease dated December 1, 2015 (“Lease”).  The General
Terms, Pricing Agreement, First Investment Letter, NDA, and Lease are,
collectively, the “Gigafactory Contract Documents.”  

2.

PENA is an Affiliate of Panasonic Corporation of North America (“PNA”).  PNA
intends to merge with and acquire PENA in its entirety, with PNA as the
surviving legal entity.  Tesla hereby approves such acquisition and merger,
which PNA shall complete no later than April 30, 2016.  As of the date that such
acquisition and merger is complete, PNA shall assume all of PENA’s rights and
obligations under the Gigafactory Contract Documents and PNA shall replace PENA
as a party to each of the Gigafactory Contract Documents.  In the event that
PENA is not acquired and merged in its entirety by PNA by midnight on March 31,
2016, PENA hereby assigns to PNA all of PENA’s responsibilities and commitments
under the Gigafactory Contract Documents on April 1, 2016, with the result that
Panasonic Corporation and PNA are the sole surviving Panasonic entities which
are party to Gigafactory Contract Documents.

3.

This Amendment, together with the Gigafactory Contract Documents, constitutes
the entire agreement between the Parties with respect to its subject matter and
supersedes all prior agreements and understandings, both oral and written,
between the Parties with respect thereto.  This Agreement may be executed in
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which taken together will constitute one and the same
instrument.  

Intending to be legally bound, each of the undersigned parties has caused its
duly authorized representative to execute this Amendment as of the date last
entered below.

 

 

Tesla Motors, Inc.

 

 

 

 

Panasonic Corporation

 

 

By:

 /s/ Kurt Kelty

 

 

By:

 /s/ Yoshio Ito

 

Printed:

 Kurt Kelty

 

 

Printed:

 Yoshio Ito

 

Title:

 Director, Battery Technology

 

 

Title:

 Senior Managing Director

 

Date:

 April 5, 2016

 

 

Date:

 March 28, 2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Panasonic Corporation

 

 

 

Panasonic Energy Corporation

 

of North America (PNA)

 

 

 

of North America (PENA)

 

 

By:

 /s/ Joseph Taylor

 

 

By:

 /s/ Masayuki Kitabayashi

 

Printed:

 Joseph Taylor

 

 

Printed:

 Masayuki Kitabayashi

 

Title:

 President

 

 

Title:

 President

 

Date:

 February 19, 2016

 

 

Date:

 March 2, 2016

 

 

 

 

 

 

 

 

 

 

Amendment to Gigafactory Contract Documents

Page 1 of 1

 